Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art (see, for example, Kushnir et al. (US 2014/0093900) and Saade et al. (previously referenced), fail to teach method for identifying a pregnant female as being susceptible to spontaneous preterm delivery, the method comprising: obtaining a sample from the pregnant female; determining a concentration of a first steroid selected from the group consisting of deoxycorticosterone, corticorterone, 18-hydroxycortiosterone, aldosterone, deoxycortisol, cortisol and combinations thereof in the sample; determining a concentration of at least a second steroid, wherein the second steroid is different from the first steroid; calculating a ratio of the first steroid and the at least second steroid; and identifying the pregnant female as being susceptible to spontaneous preterm delivery when the ratio in the sample is reduced below a threshold value.
Additionally, and more specifically, the prior art fails to teach a method of detecting a ratio of deoxycorticosterone (DOC) to 16.alpha.-hydroxyprogesterone (16.alpha.OHP) in a pregnant female, the method comprising: obtaining a sample from the pregnant female; detecting a concentration of DOC in the sample; detecting a concentration of 16.alpha.OHP; and detecting a ratio of DOC/16.alpha.OHP.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M GIERE/Primary Examiner, Art Unit 1641